1

2

3

4

5

6                              UNITED STATES DISTRICT COURT
7                                     DISTRICT OF NEVADA
8

9     YIORKIS PINEDA-LAURENCIO,                       Case No. 3:18-cv-00592-LRH-WGC
10       Petitioner,
                                                      ORDER
11              v.
12
      WILLIAM GITTERE, et al.,
13
         Respondents.
14

15          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
16   by Yiorkis Pineda-Laurencio, a prisoner at Nevada’s Ely State Prison. The Court
17   appointed counsel to represent Pineda-Laurencio on December 21, 2018 (ECF No. 3).
18   Counsel appeared for Pineda-Laurencio on January 18, 2019 (ECF No. 4). Counsel
19   appeared for the respondents on January 22, 2019 (ECF No. 5).
20          Therefore, the Court will set a schedule for further proceedings in this action, as
21   follows.
22          Payment of Filing Fee. Petitioner shall pay the $5 filing fee for this action within
23   20 days from the entry of this order.
24          Amended Petition. If necessary, petitioner shall file an amended petition for writ
25   of habeas corpus within 90 days after entry of this order. The amended petition shall
26   specifically state whether each ground for relief has been exhausted in state court; for
27   each claim that has been exhausted in state court, the amended petition shall state
28   how, when, and where that occurred. If petitioner determines that an amended petition
                                                  1
1    need not be filed, then, within 90 days after entry of this order, petitioner shall file a

2    notice to that effect.

3             Response to Petition. Respondents shall have 60 days following service of the

4    amended petition to file an answer or other response to the amended petition. If

5    petitioner does not file an amended petition, respondents shall have 60 days following

6    the due-date for the amended petition to file an answer or other response to petitioner’s

7    petition.

8             Reply. Petitioner shall have 45 days following service of an answer to file a

9    reply. Respondents shall thereafter have 30 days following service of a reply to file a

10   response to the reply.

11            Briefing of Motion to Dismiss. If respondents file a motion to dismiss, petitioner

12   shall have 60 days following service of the motion to file a response to the motion.

13   Respondents shall thereafter have 30 days following service of the response to file a

14   reply.

15            Discovery. If petitioner wishes to move for leave to conduct discovery, petitioner

16   shall file such motion concurrently with, but separately from, the response to

17   respondents’ motion to dismiss or the reply to respondents’ answer. Any motion for

18   leave to conduct discovery filed by petitioner before that time may be considered

19   premature, and may be denied, without prejudice, on that basis. Respondents shall file

20   a response to any such motion concurrently with, but separately from, their reply in

21   support of their motion to dismiss or their response to petitioner’s reply. Thereafter,

22   petitioner shall have 20 days to file a reply in support of the motion for leave to conduct

23   discovery.

24            Evidentiary Hearing. If petitioner wishes to request an evidentiary hearing,

25   petitioner shall file a motion for an evidentiary hearing concurrently with, but separately

26   from, the response to respondents’ motion to dismiss or the reply to respondents’

27   answer. Any motion for an evidentiary hearing filed by petitioner before that time may

28   be considered premature, and may be denied, without prejudice, on that basis. The
                                                    2
1    motion for an evidentiary hearing must specifically address why an evidentiary hearing

2    is required, and must meet the requirements of 28 U.S.C. § 2254(e). The motion must

3    state whether an evidentiary hearing was held in state court, and, if so, state where the

4    transcript is located in the record. If petitioner files a motion for an evidentiary hearing,

5    respondents shall file a response to that motion concurrently with, but separately from,

6    their reply in support of their motion to dismiss or their response to petitioner’s reply.

7    Thereafter, petitioner shall have 20 days to file a reply in support of the motion for an

8    evidentiary hearing.

9

10          DATED this 25th day of January, 2019.
11

12
                                                        LARRY R. HICKS
13                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                    3
